Case 17-11213 Doc 791 Filed 12/30/19 Entered 12/30/19 15:58:58 Main Document Page 1 of 5




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                            CASE NO. 17-11213

   FIRST NBC BANK HOLDING COMPANY                                    SECTION A

          DEBTOR                                                     CHAPTER 11


    UNOPPOSED EX PARTE MOTION TO CONTINUE HEARING ON CONFIRMATION
              OF JOINT CHAPTER 11 PLAN OF REORGANIZATION



          NOW INTO COURT, through undersigned counsel, comes First NBC Bank Holding

   Company (the “Debtor”) who moves this Court, to briefly continue the hearing on confirmation of

   the Second Amended Joint Chapter 11 Plan of Reorganization for First NBC Bank Holding

   Company [P-621] (the “Joint Plan”) from the current hearing date of January 14, 2020. In support

   thereof, the Debtor avers as follows:

                                                  1.

          On July 2, 2019, the Debtor and the Committee (collectively, “Plan Proponents”) filed the

   Joint Plan; and, on the same date, the Debtor filed an accompanying disclosure statement [Doc.

   622] (“Disclosure Statement”).

                                                  2.

          The Court entered the Order Approving Second Amended Disclosure Statement, Fixing

   Time for Filing Acceptances or Rejections to the Second Amended Chapter 11 Plan of

   Reorganization, and Setting Confirmation Hearing [P-624] on July 3, 2019, fixing the

   confirmation hearing (“Confirmation Hearing”) on the Joint Plan for August 7, 2019 at 10:00 a.m.

   Pursuant to a subsequent order [Doc. 766] entered on October 2, 2019, the Court continued the

   confirmation hearing until November 13, 2019, and, thereafter, on Joint Motion of the Debtor and
Case 17-11213 Doc 791 Filed 12/30/19 Entered 12/30/19 15:58:58 Main Document Page 2 of 5




   Official Committee of Unsecured Creditors of First NBC Bank Holding Company (the

   “Committee”), continued the hearing until the current date of January 14, 2020.

                                                     3.

          Over the past weekend, the Debtor learned that a local university will be playing Clemson

   in the National Championship football game in New Orleans on the evening of January 13, 2020,

   in New Orleans. This has led to concern that attorneys, potential witnesses, and principals of the

   Debtor who will be traveling from out of state will have issues getting hotel rooms in south

   Louisiana and flights into and out of this area for the hearing scheduled for the next day, the 14th.

                                                     4.

          Debtor’s counsel has contacted counsel for the sole objector to confirmation of the Joint

   Plan, the United States Treasury, the Committee, the United States Trustee’s office, and the FDIC-

   R, and none are opposed to a brief continuance. Chambers has indicated that the next available

   date after January 14th is January 23, 2020 at 2:00 p.m.

                                                     5.

          The Debtor asserts that the brief continuance requested will not result in prejudice to any

   party, and will instead facilitate plan confirmation and distribution to creditors.

          WHEREFORE, the Debtor prays that this Court continue the hearing on confirmation of

   the Joint Plan from the current hearing date of January 14, 2020, to January 23, 2020 at 2:00 p.m.;

   and, for any such other relief deemed equitable and just.

                                                  Respectfully Submitted;

                                              By: /s/ WILLIAM E. STEFFES
                                                 WILLIAM E. STEFFES (#12426)
                                                 BARBARA B. PARSONS (#28714)
                                                 THE STEFFES FIRM, L.L.C.
                                                 13702 Coursey Boulevard, Bldg. 3
                                                 Baton Rouge, Louisiana 70817
Case 17-11213 Doc 791 Filed 12/30/19 Entered 12/30/19 15:58:58 Main Document Page 3 of 5




                                        Telephone: (225) 751-1751
                                        Facsimile: (225) 751-1998
                                        Email: bsteffes@steffeslaw.com

                                        Counsel for Debtor
Case 17-11213 Doc 791 Filed 12/30/19 Entered 12/30/19 15:58:58 Main Document Page 4 of 5




                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                          CASE NO. 17-11213

   FIRST NBC BANK HOLDING COMPANY                                                  SECTION A

           DEBTOR                                                                  CHAPTER 11

                                         CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that a copy of the forgoing Unopposed Ex Parte Motion to

   Continue Hearing on Confirmation of Joint Plan of Reorganization has been served via E-mail

   through this Court’s CM/ECF Electronic Notification System to the following parties:

   Sam J. Alberts on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank sam.alberts@dentons.com

   Serajul Ferdows Ali on behalf of Interested Party United States of America/Treasury serajul.ali@usdoj.gov

   A. Brooke Watford Altazan on behalf of Creditor Committee Official Unsecured Creditors' Committee
   baltazan@stewartrobbins.com

   Brian M. Ballay on behalf of Interested Party Directors and Former Directors Group
   bballay@bakerdonelson.com

   Jerry A. Beatmann on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank jay.beatmann@dentons.com

   Ward Benson on behalf of Interested Party United States of America on behalf of the Internal Revenue Service
   ward.w.benson@usdoj.gov, southern.taxcivil@usdoj.gov

   Nicholas H. Berg on behalf of Interested Party Lawrence Blake Jones nberg@reasonoverllc.com

   Brandon A. Brown on behalf of Creditor Committee Official Unsecured Creditors' Committee
   bbrown@stewartrobbins.com

   Christopher T. Caplinger on behalf of Creditor Lead Plaintiffs in Securities Class Action ccaplinger@lawla.com

   Edward Castaing, Jr. on behalf of Interested Party Ryan J. Ashton ecastaing@cclhlaw.com

   Robin B. Cheatham on behalf of Creditor Florida Parishes Bank cheathamrb@arlaw.com

   Leo D. Congeni on behalf of Interested Party Doug Smith, derivatively and on behalf of First NBC Bank Holding
   Company leo@congenilawfirm.com

   Nancy Scott Degan on behalf of Interested Party Directors and Former Directors Group
   ndegan@bakerdonelson.com

   Jonathan Edwards on behalf of Interested Party Mary Beth Verdigets and Jonathan.Edwards@alston.com
Case 17-11213 Doc 791 Filed 12/30/19 Entered 12/30/19 15:58:58 Main Document Page 5 of 5




   Elizabeth J. Futrell on behalf of Creditor David W. Anderson efutrell@joneswalker.com

   Amanda Burnette George on behalf of U.S. Trustee Office of the U.S. Trustee amanda.b.george@usdoj.gov

   Aaron Benjamin Greenbaum on behalf of Interested Party Mary Beth Verdigets aaron.greenbaum@pjgglaw.com

   Jan Marie Hayden on behalf of Interested Party Lawrence Blake Jones jhayden@bakerdonelson.com

   John M. Landis on behalf of Creditor Gregory St. Angelo jlandis@stonepigman.com

   Michael E. Landis on behalf of Creditor Renewal Capital Company, LLC mlandis@gamb.law

   Alysson Leigh Mills on behalf of Interested Party Ryan J. Ashton amills@fishmanhaygood.com

   Andrew M Reidy on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank areidy@lowenstein.com

   Ryan James Richmond on behalf of Creditor Committee Official Unsecured Creditors' Committee
   rrichmond@stewartrobbins.com

   Lacey E Rochester on behalf of Interested Party Directors and Former Directors Group
   lrochester@bakerdonelson.com

   David Rubin on behalf of Other Prof. Interested Party drubin@kswb.com

   Susan R. Sherrill-Beard on behalf of Interested Party U.S. Securities and Exchange Commission
   sherrill-beards@sec.gov

   Paul Douglas Stewart, Jr. on behalf of Creditor Committee Official Unsecured Creditors' Committee
   dstewart@stewartrobbins.com

   Office of the U.S. Trustee USTPRegion05.NR.ECF@usdoj.gov

   R. Patrick Vance on behalf of Creditor David W. Anderson pvance@joneswalker.com

   Stephen L. Williamson on behalf of Creditor Renewal Capital Company, LLC swilliamson@gamb.law

           I hereby further certify that a copy of the motion has been served upon all creditors and

   interested parties who do not receive notice through this Court’s CM/ECF Electronic Notification

   System, as shown on the attached mailing list, by depositing same in the U.S. Mail, postage prepaid

   and properly addressed.

           Baton Rouge, Louisiana, this 30th day of December, 2019.

                                            /s/ Samantha J. Chassaing
                                              Samantha J. Chassaing
